DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the application filed March 09, 2021.  Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites  an apparatus comprising: 
determine whether to send a notification based at least in part on a predicted quantity of one or more items;
send the notification;
in response to the notification, receive or provide information related to the one or more items.
These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which transactions are facilitated. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a processor. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network (send a notification), 
performing repetitive calculations (determine whether to send a notification).
Even considered as an ordered combination (as a whole), the additional elements of claim 11 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-7 also do not integrate the abstract idea into a practical application. Notably, claims 2-7 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-7 rely upon at least similar additional elements that are specified at a high level of generality. Considered both individually and as a whole, claims 2-7 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-7 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-7 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 8-20, these claims recite at least substantially similar concepts and elements as recited in claims 1-7 such that similar analysis of the claims would be apparent. As such, claims 8-20 are rejected under at east similar rationale. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamadolli et al (US 2017/0109687 A1).

Regarding claims 1, 8, and 14, Kamadolli discloses an apparatus comprising: one or more processors operable to execute stored instructions that, when executed, cause the one or more processors to:
            determine whether to send a notification based at least in part on a predicted quantity of one or more items; send, via a network, the notification (Kamadolli: paragraph [0016] - For example, cloud-based server 105 can transmit notifications to consumer device 140 when a product being monitored by an internet enabled device (e.g., internet enabled device 110-A, 110-B, or 110-C) is almost depleted);
in response to the notification, receive or provide information related to the one or more items (Kamadolli: paragraph [0016] - The notification can include one or more recommended local retailers where the product can be purchased).

Regarding claims 2, 9, and 15, Kamadolli discloses all of the limitations as noted above in claims 1, 8, 14.  Kamadolli further discloses: 
wherein the notification comprises a shortage notification and a surplus notification, wherein the predicted quantity of the one or more items comprises a predicted shortage of the one or more items and a predicted surplus of the one or more items (Kamadolli: paragraph [0016] - Replenishment data can describe how much of the product has been used up, how much of the product is remaining, or the consumption rate of the product);
wherein the information related to the one or more items comprises a list, and the list being: a first list of at least one item for purchase in response to the shortage notification or a second list of the one or more items associated with the predicted surplus (Kamadolli: Figure 5 - understock alert, overstock alert).  

Regarding claims 3, 10, and 16, Kamadolli discloses all of the limitations as noted above in claims 2, 9, and 15.  Kamadolli further discloses: 
identify and create an inventory of the one or more items  (Kamadolli: Figure 5);
perform a transaction with at least one computing device connected to the network  (Kamadolli: paragraph [0007] - FIG. 2 depicts a system for assisting a consumer in purchasing products which need replenishment according to one embodiment);
determine the predicted shortage by: determining whether the one or more items will be repurchased or replenished by a time based on a history of one or more purchase events related to the one or more items; and determining the predicted shortage based on the determination that the one or more items will not be repurchased or replenished by the time  (Kamadolli: Figure 5, paragraph [0033] -  An understocked product is a prediction that there is not enough product in stock to keep the shelves stocked for a predefined period of time. For example, entry 521 has an action that 50 customers may need the product Berkeley 2% Milk by April 20.sup.th. Given that the need (predicted 50 customers who want to purchase the product) surpasses or potentially depletes the available stock, an understock alert is generated).

Regarding claims 4, 11, and 17, Kamadolli discloses all of the limitations as noted above in claims 2, 9, and 15.  Kamadolli further discloses: 
determine the predicted surplus by: determining whether the one or more items will be repurchased or replenished prior to a time based on a history of one or more purchase events related to the one or more items; and determining the predicted surplus based on the determination that the one or more items will be repurchased or replenished by the time (Kamadolli: Figure 5, paragraph [0033] - An overstocked product is a prediction that there is more of the product in stock then can be sold in a predefined period of time).




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamadolli et al (US 2017/0109687 A1) in view of Franco (US 8,015,081 B1).  

Regarding claims 5, 12, and 18, Kamadolli discloses all of the limitations as noted above in claims 3, 10, and 16.  Kamadolli does not expressly disclose submit a bid on the one or more items for purchase based on available funds in an account, and wherein the bid is dynamically determined or adjusted based on a predetermined event.  Franco discloses:
submit a bid on the one or more items for purchase based on available funds in an account, and wherein the bid is dynamically determined or adjusted based on a predetermined event (Franco: column 40 lines 28-50 - The transaction processing program 234 automatically credits $130.50 ($21.75.times.6) to the account of merchant "B" and debits the account of merchant "A" $130.50 plus $0.97 for transport charges, To illustrate consider the following case: merchant "A" is about to run out of "Samuel Adams Cream Stout" beer and through the market making program identifies several merchants holding surplus inventory whereby the lowest ask price is $21.75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Kamadolli to have included submit a bid on the one or more items for purchase based on available funds in an account, and wherein the bid is dynamically determined or adjusted based on a predetermined event, as taught by Franco because it significantly reduces supply-chain costs and retail prices, promotes economic growth, and minimizes undesirable cyclic economic fluctuations (Franco: column 1).

Regarding claims 6, 13, and 19, Kamadolli discloses all of the limitations as noted above in claims 3, 10, and 16.  Kamadolli does not expressly disclose receive at least one bid on the one or more items associated with the predicted surplus; determine whether the at least one bid meets at least one criterion; and accept the bid based on the determination that the at least one bid meets the at least one criterion.  Franco discloses:
receive at least one bid on the one or more items associated with the predicted surplus; determine whether the at least one bid meets at least one criterion; and accept the bid based on the determination that the at least one bid meets the at least one criterion (Franco: column 40 lines 28-50 - To illustrate consider the following case: merchant "A" is about to run out of "Samuel Adams Cream Stout" beer and through the market making program identifies several merchants holding surplus inventory whereby the lowest ask price is $21.75. Merchant "A" places a bid for 6 cases at $21.75 per case, p223 - The market making program 325 automatically identifies among the merchants posting a $21.75 ask price a merchant "B", located 5 miles from merchant "A", and executes and processes the transaction).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Kamadolli to have included receive at least one bid on the one or more items associated with the predicted surplus; determine whether the at least one bid meets at least one criterion; and accept the bid based on the determination that the at least one bid meets the at least one criterion, as taught by Franco because it significantly reduces supply-chain costs and retail prices, promotes economic growth, and minimizes undesirable cyclic economic fluctuations (Franco: column 1).

Claims 7 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamadolli et al (US 2017/0109687 A1) in view of Adato (US 2020/0074402 A1).  

Regarding claims 5, 12, and 18, Kamadolli discloses all of the limitations as noted above in claims 3, 10, and 16.  Kamadolli does not expressly disclose wherein the predicted shortage or the predicted surplus of the one or more items is determined via a machine learning algorithm or an artificial neural network.  Adato discloses:
wherein the predicted shortage or the predicted surplus of the one or more items is determined via a machine learning algorithm or an artificial neural network (Adato: paragraph [0258] - Consistent with the present disclosure, data analysis module 1508 may use artificial neural networks, convolutional neural networks, machine learning models, image regression models, and other processing techniques to determine shortage patterns and/or factors. For example, data analysis module 1508 may use a regression model on the received employment or delivery data to predict future product shortages in retail store).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Kamadolli to have included wherein the predicted shortage or the predicted surplus of the one or more items is determined via a machine learning algorithm or an artificial neural network, as taught by Adato because it would be a method of recognizing patterns (Adato: paragraph [0258]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2015/0302510 A1, Godsey et al discloses SMART RECURRENT ORDERS.
US 2015/0312348 A1, Lustgarten discloses METHODS, APPARATUS, AND SYSTEMS FOR HOME INFORMATION MANAGEMENT.
US 2018/0129998 A1, Frazier et al discloses NETWORK CONNECTED PANTRY.
US 2014/0236753 A1, Abhyanker discloses NEIGHBORHOOD COMMERCE IN A GEO-SPATIAL ENVIRONMENT.
PTO-892 Reference U discloses a goods inventory system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625